Order, Supreme Court, New York County (Myriam J. Altman, J.), entered April 23, 1990, which, inter alia, *280granted defendant Turlington’s motion for summary judgment dismissing the complaint against her, unanimously affirmed, without costs.
Click Model Management, Inc. represented Rachel Williams, an internationally known model, pursuant to a written management agreement. In 1987, Williams left Click and joined Ford Models, Inc., a competing agency. Click alleges that Christy Turlington, also an internationally known model, tortiously interfered with Click’s contract with Williams.
In order to establish a cause of action for tortious interference with contractual relations, Click was required to allege and prove: (1) the existence of a valid contract between Click and Williams; (2) Turlington’s knowledge of that contract; (3) Turlington’s intentional procuring of the breach of that contract; and (4) damages (Israel v Wood Dolson Co., 1 NY2d 116, 120). We find insufficient evidence in the record to raise a factual question as to whether Turlington intentionally procured the breach of contract, assuming for purposes of this appeal that the contract between Click and Williams was in fact breached. On one occasion when Williams and Turlington were on a fashion photography shoot in Morocco, Williams complained to Turlington about her dissatisfaction with Click’s services, the commissions she paid to Click, and the nature of her assignments, and Turlington told Williams "You ought to come over to Ford.” On a later occasion, at a Calvin Klein show in New York, Turlington telephoned Abel Rapp, a Ford employee, told him that Williams wanted to make an appointment to speak to someone at Ford, and then gave the phone to Williams. Activities of this type clearly do not evince an intent on defendant’s part to procure a breach of contract. The most that can be said is that defendant intended to accommodate her friend, who was already clearly dissatisfied with Click’s services. Concur—Sullivan, J. P., Ross, Asch, Kassal and Smith, JJ.